—Order, Supreme Court, New York County, entered December 13, 1978, denying plaintiffs motion for summary judgment in lieu of complaint (CPLR 3213) unanimously modified, on the law and in the exercise of discretion, to direct service of formal pleadings beginning with plaintiffs complaint to be served within 20 days after entry of the order on this appeal. Except, as so modified, the order is affirmed, with costs to defendant. We regard formal pleadings as necessary to bring about resolution of the issues herein. Concur—Murphy, P. J., Kupferman, Lane, Markewich and Lynch, JJ.